             IN THE UNITED STATES COURT FOR THE DISTRICT OF UTAH
                                     CENTRAL DIVISION




 XMISSION, L.C., a Utah company,
        Plaintiff,                                   ORDER ADOPTING REPORT AND
                                                         RECOMMENDATION


 v.


 LANCE TRIMBLE, an individual and                              Case No. 2:17-cv-13
 VANGUARD INTERACTIVE MEDIA, an                                 Judge Dee Benson
 expired Utah limited liability company,
        Defendants.




       Before the Court is the Report and Recommendation issued by United States Magistrate

Judge Dustin Pead on August 24, 2018, recommending (1) that Plaintiff’s motion for default

judgment be granted and entering judgment against Defendants and in favor of Xmission in the

amount of $372,240.00; and (2) that an injunction be entered prohibiting Defendants from

sending, or causing to be sent, any email messages to Xmission and its customers.

       The parties were notified of their right to file objections to the Report and



                                                 1
Recommendation within fourteen (14) days after receiving it. Neither party has filed such an

objection.

       Having reviewed all relevant materials, including the reasoning set forth in the

Magistrate Judge’s Report and Recommendation, the Court ADOPTS the Report and

Recommendation. Accordingly, the Court hereby:

       (1) GRANTS Plaintiff’s motion for default judgment and enters judgment against

Defendants and in favor of Xmission in the amount of $372,240.00 in damages; and

       (2) Enters and injunction against Defendants in this case, prohibiting Defendants from

sending, or causing to be sent, any email messages to Xmission and its customers.

IT IS SO ORDERED.

              Dated this 16th day of October, 2018.



                                                    __________________________________
                                                    Dee Benson
                                                    United States District Judge




                                                2
